         Case 1:20-cv-02821-AJN Document 49 Filed 05/11/20 Page 1 of 1

                                                                                                    5/11/20


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Milton Barbecho, et al.,

                        Petitioners,
                                                                    20-cv-2821 (AJN)
                 –v–
                                                                         ORDER
  Thomas Decker, et al.,

                        Respondents.


ALISON J. NATHAN, District Judge:

       Because the parties do not seek an evidentiary hearing on Petitioners’ motion for a

temporary restraining order, see Dkt. No. 47, and oral argument is unnecessary in light of the

Court’s familiarity with this case, the Court hereby adjourns the hearing currently scheduled for

May 11, 2020 at 12 p.m., see Dkt. No. 39.

       SO ORDERED.



Dated: May 10, 2020
       New York, New York



                                             __________________________________
                                                     ALISON J. NATHAN
                                                   United States District Judge
